Citation Nr: 0105602	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  96-21 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for clinical right L4, 
bilateral L5-S1 lumbar radiculopathy with degenerative joint 
disease, bulging L2, L3 and L4, currently rated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 



INTRODUCTION

The veteran had active duty from August 1951 to August 1953 
and from April 1955 to April 1959.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 1996 rating decision of the San Juan, the 
Commonwealth of Puerto Rico, Department of Veterans Affairs 
(VA), Regional Office (RO) in which an increased evaluation 
for a chronic back disability was denied.  

The Board remanded the matter in August 2000 for the RO to 
reconcile the past expanded grants of service connection with 
the latest determination of the presence of non-service-
connected back conditions.  


FINDING OF FACT

The veteran's service connected clinical right L4, bilateral 
L5-S1 lumbar radiculopathy with degenerative joint disease, 
bulging L2, L3 and L4 is manifested by objective evidence of 
painful motion on all movements of the lumbar spine; 
objective evidence of moderate lumbosacral paravertebral 
muscle spasm; positive straight leg raising test bilaterally; 
absent right knee jerk and ankle jerks; diminished pinprick 
and smooth sensation of the right L5-S1 in his legs.  

CONCLUSION OF LAW

The criteria for an evaluation of 60 percent for the service-
connected clinical right L4, bilateral L5-S1 lumbar 
radiculopathy with degenerative joint disease, bulging L2, L3 
and L4 have been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified 
at 38 U.S.C. § 5103A); 38 C.F.R. Part 4, including §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, Diagnostic Code 5293 (2000).

REASONS AND BASES FOR FINDING AND CONCLUSION

The record does not indicate, the need to obtain any 
pertinent records, which have not already been associated 
with the claims folder and the veteran has been examined.  It 
is accordingly found that all relevant facts have been 
properly developed, and that the duty to assist him has been 
satisfied.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A).  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2000); 38 C.F.R. Part 4 (2000).  In so doing, it 
is the Board's responsibility to weigh the evidence before 
it.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making 
a determination, the Board has carefully reviewed the 
pertinent medical evidence, including the veteran's entire 
medical history in accordance with 38 C.F.R. § 4.1 (2000) and 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2000).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000). 

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2000) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

I.  Background

VA outpatient treatment record, dated April 1994, shows that 
the veteran was seen for complaints of chronic low back pain.  

A private lumbar spine magnetic resonance imaging (MRI), 
dated August 1994, revealed narrowing of the disc space and 
bulging annulus fibrosus at L1, L2-L3, L3-L4, L4-L5 and L5-S1 
disc spaces.  There was also right posterior disc herniation 
with compression of the dural sac at L3-L4.  Degenerative 
joint disease with spur formation and thickening of the 
ligamentum flavum with secondary spinal stenosis at L3-L4 and 
L4-L5 was noted.  

The VA examined the veteran in October 1994.  He reported 
back pain with bilateral leg radiation, in the right side 
more than in the left.  The veteran described frequent cramps 
and numbness occasionally.  He needed a cane to walk and 
referred that he received one epidural block with fair 
improvement.  Upon examination the veteran ambulated with a 
cane with an antitragic gait.  He had decreased lumbar 
lordosis with levoscoliosis on the lumbosacral area.  
Straight leg raising was positive to 30 degrees bilaterally 
and the veteran had fair strength of the proximal and distal 
muscles of his legs bilaterally.  He was unable to walk on 
his heels and toes.  The lumbar spine forward flexion was 45 
degrees, extension was 10 degrees, lateral flexion was 10 
degrees and lateral rotation was 10 degrees.  The MRI 
indicated scoliosis and spinal stenosis.  A computerized 
tomography scan (CT scan) showed central disc herniation with 
compression of the dural sac and thickening of the ligamentum 
flavum, spinal stenosis at the level of L3-L4, L4-L5 and 
bulging and cirrhosis of L2-L3 and L5-S1.  The diagnoses were 
spinal stenosis, spondyloarthritis changes, scoliosis and 
fibromyalgia.  

In February 1995 a private physician wrote that he saw the 
veteran for bulging annulus fibrosus at L2-L3, L3-L4, L4-L5 
and S1.  The private physician opined that the veteran was 
completely disabled and unable to perform any kind of job.  

VA outpatient treatment records, date February 1995 to 
November 1995, show that the veteran was seen for complaints 
of low back pain.  The February 1995 radiology report 
impression was lumbar levoscoliosis with associated 
degenerative disc disease at L4-L5.  There was also marked 
narrowing of the right lateral aspect of the L2-L3 disc space 
with very prominent marginal osteophytes formation.  The 
veteran received a lumbosacral support corset for his 
degenerative disc disease at L4-L5 in February 1995.  In 
November 1995 he had good strength however, the knee jerk was 
a bit diminished on the right leg where the veteran 
complained the most.  The impression was degenerative disc 
disease with right leg radiation.  

A December 1995 private medical record indicated that the 
veteran complained of tenderness over the right side of his 
lumbar spine.  Flexion was limited to 45 degrees due to pain.  
There was no listing and sensation was intact.  Motor 
strength was normal ankle jerks were absent bilaterally and 
knee jerk was absent on the right.  Straight leg raising was 
negative bilaterally.  The assessment was lumbar degenerative 
scoliosis with spinal stenosis.  The December 1995 private 
MRI impression was degenerative disc, bulging annulus 
fibrosus and small right posterior disc herniation with 
compression of the dural sac at L3-L4.  There was also small 
central disc herniation with compression of the dural sac at 
L4-L5.  Degenerative joint disease with spur formation 
associated with bulging annulus fibrosus and secondary spinal 
stenosis at L3-L4 and L4-L5 were indicated.  There was 
degenerative disc with bulging annulus fibrosus at L1-L2, L2-
L3, L5-S1 and scoliosis with the convexity to the right.  

The VA examined the veteran in January 1996.  He reported low 
back pain with radiation to the right hip and leg associated 
with numbness and weakness of the right leg.  Upon 
examination there were no postural abnormalities of the back, 
however, there was a fixed deformity of the back with a 
severe dorsal kyphosis and severe lumbar dextroscoliosis.  
There was evidence of severe muscle spasms on lumbar 
paravertebral muscles.  Lumbar spine forward flexion was 20 
degrees, backward extension, right and left lateral flexion 
and rotation were 10 degrees.  There was exquisite pain 
objectively on all movements of the lumbar spine.  The 
veteran's right Achilles muscle was absent reflexes, which 
pointed out towards damage to the right L4 root.  He had 
absent Achilles reflexes bilaterally.  The veteran had a 
positive straight leg raising and Lasegue sign on both legs.  
He could not rise on his toes or heels and was able to walk 
aided with a cane.  The diagnoses were chronic lumbar 
paravertebral myositis with a clinical right L4, bilateral 
L5-S1 lumbar radiculopathy and degenerative joint disease of 
the lumbar spine at L4-L5; L5-S1 herniated nucleus pulposus 
and L2-L3, L3-L4 bulging disc by CT scan.  

A June 1996 private lumbar spine CT scan revealed marked 
dextroscoliosis of the lumbar spine.  There was severe 
osteoarthritis of the lumbar spine causing degenerative 
central spinal canal stenosis at L3-L4, L4-L5, and L5-S1 
levels with marked compression of the thecal sac.  
Degenerative disc disease at L3-L4, L4-L5 and L5-S1 levels 
were noted.  There was severe neural foramina stenosis at L5-
S1.  

The VA examined the veteran in January 1997.  There were no 
postural abnormalities of the back; however, there was a 
severe dorsal kyphosis and a severe lumbosacral 
dextroscoliosis.  There was severe straightening of the 
lumbar lordosis due to severe lumbosacral paravertebral 
muscle spasm.  Forward flexion, left lateral flexion, right 
lateral flexion and rotation to the left and right were 10 
degrees.  Backward extension was 0 degrees.  There was 
exquisite pain objectively on all movements of the lumbar 
spine.  The right knee jerk was absent which pointed out 
toward damage to the right L4 root.  The veteran had absent 
ankle jerk, which pointed out toward damage to both S1 roots.  
He had positive straight leg raising and Lasegue sign in both 
legs.  The veteran could not rise on his toes and heels due 
to weakness.  He had to walk with the aid of a cane.  The 
diagnoses were chronic lumbar paravertebral myositis with 
spinal canal stenosis.  Clinical right L4, bilateral L5-S1 
lumbar radiculopathy with degenerative joint disease and L4-
L5, L5-S1 herniated nucleus pulposus and L2-L3, L3-L4 bulging 
disc by CT scan.  

In September 1997 the VA examiner opined, after review of the 
claims folder, that the veteran's discogenic disease found in 
the spine examination of January 1997 was related to his 
service connected chronic lumbar fibromyositis with radicular 
syndrome.  

VA hospitalization record, dated November 1997 to December 
1997, diagnoses included low back pain, severe 
dextroscoliosis and osteoarthritis.  A MRI showed a severe 
dextroscoliosis without cord compression.  At physical 
therapy the veteran performed back session exercises using 
TENS.  His ambulation training improved markedly.  At 
occupational therapy he performed functional activities for 
upper extremities for standing endurance.  

The VA examined the veteran in April 1999.  He complained of 
severe localized low back pain more on the right side of the 
lower back with weakness of the legs and difficulty walking.  
The veteran reported that sitting for a long time caused 
numbness of the calves.  He stated that walking and bending 
were precipitating factors and that he could not squat.  He 
needed a cane to prevent falls.  

Upon examination forward flexion was 20 degrees and backward 
extension, lateral flexions and rotations were 10 degrees.  
There was painful motion on the last degree of the range of 
motion.  There was moderate objective evidence of painful 
motion on all movements of the lumbar spine.  There was 
objective evidence of moderate lumbosacral paravertebral 
muscle spasm.  The veteran had severe lumbosacral scoliosis, 
a moderate dorsal kyphosis and moderate lumbosacral muscle 
spasm.  His gait cycle was normal and he had positive 
straight leg raising test bilaterally.  Right knee jerk and 
ankle jerks were absent.  He had diminished pinprick and 
smooth sensation of the right L5-S1 in his legs.  The 
diagnoses were chronic lumbar myositis and spinal stenosis.  
There was severe s shaped lumbosacral scoliosis and it was 
noted that the L3 vertebra was laterally subluxated towards 
the right side, no disk herniation but degenerative disk 
disease of L3-L4, L4-L5 levels by MRI of the lumbar spine in 
November 1997.  The severe s shaped lumbosacral scoliosis 
deformity with associated degenerative disk disease of L2-L3 
and L3-L4 bulging disk, suggested central L4-L5 herniated 
nucleus pulposus with associated bulging disk and L5-S1 small 
central herniated nucleus pulposus by CT scan of the lumbar 
spine in January 1996.  

In October 1999 a VA examiner wrote that the findings on the 
June 1996 CT scan and April 1999 MRI of the lumbar spine were 
not etiologically related to the service-connected 
fibromyositis of the right gluteal muscle.  The examined 
indicated that they were related to the natural process of 
aging with osteoarthritis.  It was impossible to determine 
subjective and objective findings on the April 1999 
examination that corresponded to the service connected 
disabilities because the non-service connected disabilities 
were overshadowing the service-connected disabilities.  

II.  Analysis

The terms "mild," "moderate," and "severe" are not defined in 
the Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. 4.6 (2000).  
It should also be noted that use of terminology such as 
"mild" or "moderate" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. 4.2, 4.6 (2000).  

Myositis will be rated on limitation of motion of affected 
parts, as arthritis, degenerative.  38 C.F.R. § 4.17a, 
Diagnostic Code 5021 (2000).  Arthritis, degenerative 
(hypertrophic or osteoarthritis): Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2000).  

Pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief requires a 
60 percent evaluation.  Severe intervertebral disc syndrome 
having recurring attacks, with intermittent relief warrants a 
40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2000).  

After a careful review of the evidence of record, it is found 
that entitlement to a 60 percent disability evaluation for 
the service-connected clinical right L4, bilateral L5-S1 
lumbar radiculopathy with degenerative joint disease, bulging 
L2, L3 and L4 is justified.  The evidence indicated that he 
suffers from diminished pinprick and smooth sensation of the 
right L5-S1 in his legs, absent right knee and ankle jerks 
and constant pain in the low back.  The examiner also noted 
moderate objective evidence of painful motion on all 
movements of the lumbar spine.  Moreover, the evidence 
suggests that he experiences little intermittent relief (as 
is evidenced by his repeated complaints).  Therefore, based 
upon this evidence, it is found that a 60 percent disability 
evaluation for the veteran's condition is warranted.

A higher disability rating is not warranted under Diagnostic 
Codes 5286 or 5289, ankylosis of the lumbar spine, because 
ankylosis was not shown by the evidence of record.  38 C.F.R. 
§ 4.71a (2000).  

In conclusion, it is found, after weighing all the evidence 
of record, and after resolving any doubt in the veteran's 
favor, that the evidence supports entitlement to a 60 percent 
disability evaluation for the service-connected clinical 
right L4, bilateral L5-S1 lumbar radiculopathy with 
degenerative joint disease, bulging L2, L3 and L4.



ORDER

An evaluation of 60 percent for the service-connected 
clinical right L4, bilateral L5-S1 lumbar radiculopathy with 
degenerative joint disease, bulging L2, L3 and L4 is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

